Citation Nr: 1719570	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the Air Force from February 1968 to February 1996.  The evidence in the record shows that he had no service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides at Elgin Air Force Base in Florida during training in 1968.  

2.  There is no affirmative evidence to support a conclusion that the Veteran's diabetes mellitus, type II is not related to herbicide exposure.  


CONCLUSION OF LAW

1.  Service connection for diabetes mellitus, type II, to include as due to herbicide exposure is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As for the issue of entitlement to service connection for diabetes mellitus, type II, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection  

The Veteran contends that he is entitled to service connection for diabetes mellitus, type II.  The Board notes that the Veteran seeks service connection for this disability as secondary to the service-connected disability of hypertension.  As the evidence of record shows that the Veteran was exposed to herbicides at Elgin Air Force Base in Florida during training in 1968, the presumption pertaining to herbicide exposure applies.  Thus, the Board notes that the Veteran is service connected for a disability of diabetes mellitus, type II, to include as due to herbicide exposure.  Therefore, a discussion of secondary service connection is unnecessary.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Post-service VA treatment records show that the Veteran was diagnosed with diabetes mellitus, type II in May 2009.  

With respect to the second element of an in-service incurrence or aggravation of a disease or injury, the claimed injury is exposure to herbicides.  The Veteran asserts that he was exposed to herbicides while stationed at Sheppard Air Force Base in Florida in 1968.  The evidence on record shows that while stationed at Sheppard Air Force Base, he completed a training at Elgin Air Force Based in Florida during 1968.  Air Force records show that herbicides as defined in 38 C.F.R. 
§ 3.307(a)(6)(i) were repeatedly applied in a remote test area of Elgin Air Force Base from June 1962 to October 1970.  This fact was confirmed by the U.S. Army and Joint Services Records Research Center in July 2009.  Therefore, the Veteran's training course at Elgin Air Force Base overlapped the period of herbicide testing at a remote area of that base.  

To support his assertion that he trained at Elgin Air Force Base in 1968, the Veteran provided the Special Order dated May 8, 1968, issued by the Amarillo Air Force Base, Headquarters Amarillo Technical Training Center, directing the Veteran to report to Elgin Air Force Base on May 16, 1968, for an approximate 15-week period.  The provided Airman Performance Report confirms that the Veteran was on duty at Elgin Air Force Base in 1968.  

The document entitled "Agent Orange: Herbicide Tests and Storage in the U.S." notes that from June 1968 to September 1968, a spread factor study was performed by the Army at Elgin Air Force Base to correlate the spherical drop sizes of both Orange and Stull Bifluid defoliants.  It involved development of new techniques to determine spread factors over an extended range of drop sizes.  In light of all of this evidence, the preponderance of competent and credible evidence shows that the Veteran was exposed to herbicides while completing training at Elgin Air Force Base in Florida during his service there in 1968.  Therefore, the second element of in-service injury is established.  

Turning to the third element of a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the disorders granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  The disorder for which service connection is sought must be specified at 38 C.F.R. § 3.309(e) in order to apply the presumption of service incurrence thereunder.  In this case, the disabilities specified at 38 C.F.R. § 3.309(e) do include the Veteran's diagnosed diabetes mellitus, type II.  Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is applicable as to this claim.  There is no affirmative evidence to support a conclusion that the Veteran's diabetes mellitus, type II is not related to herbicide exposure.  Accordingly, the third element for service connection is established on a presumptive basis.  

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for diabetes mellitus, type II.  The benefit sought on appeal is accordingly allowed.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is granted.  


REMAND

The Board finds that additional development on the claim for service connection for sleep apnea is warranted.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete and accurate record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA must provide a VA medical examination or obtain a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Post-service VA treatment records show that the Veteran was diagnosed with sleep apnea in May 2009.  

Lay statements submitted by the Veteran and his wife establish that the Veteran experienced symptoms of interrupted breathing and snoring during his active service.  See June 2012 Appeal and May 2012 Spouse Statement.  

The May 2009 VA records show that the Veteran was diagnosed with sleep apnea and that he attended a Sleep Education Class that provided instruction on how to control his sleep apnea.  Specifically, the VA examiner provided a diagnosis of severe sleep apnea and educated the Veteran on insomnia techniques and proper sleep hygiene.  

The record, however, contains insufficient information to make a decision on the appeal.  The May 2009 medical report provided by the VA examiner is inadequate.  The examiner did not provide a clear opinion with a complete rationale as to whether the Veteran's sleep apnea is related to his active service.  

Given the foregoing and the fact that the Board lacks the medical expertise to provide an opinion, remand for a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed sleep apnea.  A copy of the claims file is to be provided to the examiner for review, and the examination report should reflect that these records were reviewed.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, with a clear and complete rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  

Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current sleep apnea disability was incurred in service or is otherwise medically related to service.  The examiner should assume that the Veteran and his spouse are credible historians and should consider their lay testimony.  

A complete rationale should be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why and identify any additional evidence (if any) that would allow for a more definitive opinion.  

3.  The AOJ should undertake any additional development deemed warranted.  

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


